Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of one count of driving while ability impaired (Vehicle and Traffic Law § 1192 [1]), two counts of aggravated unlicensed operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3]), and two counts of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c]), arising out of three separate incidents. When the trial commenced, defendant admitted to three special informations filed by the People alleging prior convictions for driving while under the influence and driving while intoxicated and acknowledged that his license was revoked for one of those convictions (see, CPL 200.60). There is no merit to the contention of defendant that the special informations were inadequate (see, People v Smith, 183 AD2d 653, 654, lv denied 80 NY2d 910).
Because all charges were based on the same or similar statutory provisions, County Court did not abuse its discretion in denying defendant’s motion to sever (see, CPL 200.20 [2] [c]; People v O’Connor, 242 AD2d 908, 909, lv denied 91 NY2d 895). Defendant failed to make a convincing showing that he would be unduly and genuinely prejudiced by the joint trial of the charges and failed to demonstrate in concrete terms that he had a strong need to refrain from testifying concerning the charges arising from one incident and important testimony to present concerning the charges arising from the other incidents (see, People v Cabrera, 188 AD2d 1062, 1063; see also, People v Lane, 56 NY2d 1, 7-9).
Contrary to the contention of defendant, he received meaningful representation from the first attorney who represented him (see, People v Baldi, 54 NY2d 137, 147). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Felony Driving While Intoxicated.) Present — Pigott, Jr., P. J., Pine, Hurlbutt and Lawton, JJ.